Citation Nr: 1719687	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic migraine headaches.


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from November 1968 to October 1971. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this claim in May 2015 to afford the Veteran a VA examination and to determine the current nature and severity of his migraine headaches. The case has now been returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran's posttraumatic migraine headaches are characterized by prostrating attacks occurring on an average once a month over the last several months. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for posttraumatic migraine headaches have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. Quartuccio v. Principi, 16 Vet. App. 183 (2002). Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The VA satisfied its duty to notify the Veteran. The record reflects that following the Veteran's claim for increased initial rating, and prior to the adjudication of that claim in March 2012, the RO mailed the Veteran letters in November 2009, June 2010, and October 2011. Additionally, after remand, the RO mailed the Veteran a letter in September 2015. The letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004). The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The VA satisfied its duty to assist the Veteran in the development of his claim. The RO associated the Veteran's service treatment records (STRs), VA medical records, and lay statements with his claims file. The Veteran has not identified any other relevant private treatment records or outstanding VA medical records for the RO to assist him in obtaining. Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. The evidence of record also contains reports of VA examinations in February 2012 and April 2016. Such examination reports, when taken together, are thorough, addressing the Veteran's reports of worsening symptomatology, and contain sufficient information to adjudicate the issue decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

The Board also finds compliance with May 2015 remand directives. Stegall v. West, 11 Vet. App. 268 (1998). In May 2015, this case was remanded to afford the Veteran a contemporaneous VA examination. The Veteran was afforded a VA examination in April 2016, and a review of the Veteran's claims file shows that all other required development has been accomplished in accordance with the Board's remand directives. Accordingly, additional remand is not warranted. The Board will proceed to address the merits of the claim.

Legal Criteria and Analysis

The Veteran contends that his migraine headaches are more severely disabling than is reflected by the 30 percent rating currently assigned.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Id. at 594. Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his migraine headache disability assigned following the grant of service connection, and staged ratings are to be considered in addition to those already established.

The Veteran's migraine headaches have been rated under Diagnostic Code 8100. Under Diagnostic Code 8100, a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent rating is assigned for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. A 50 percent rating is the highest schedular rating available under Diagnostic Code 8100. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

 The rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court). Cf. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999), (quoting Diagnostic Code 8100 verbatim but not specifically addressing the matter of what is a "prostrating" attack). By way of reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1531 (32nd Ed. 2012).

In February 2012, the Veteran was afforded a VA examination. At that time, he reported daily mild headaches lasting up to two hours, with approximately two severe, prostrating headaches per month. He stated that he got a good response from aspirin. He was diagnosed with posttraumatic migraine headaches that were found to cause no effect on his usual occupation or daily activities. 

Thereafter, in a November 2012 statement, the Veteran reported that his headaches were increasing in frequency, his medication did not help, and he warranted a higher rating. In March 2013 substantive appeal, the Veteran again indicated that his headaches occurred more often. The Board, in its May 2015 decision, remanded the claim to afford the Veteran a contemporaneous VA examination.  

In April 2016, the Veteran was afforded another VA examination. The Veteran reported headaches that were mild to severe in intensity, 2 to 3 per week frequency, lasting 60 to 90 minutes, with prostrating headaches occurring twice a year. The Veteran reported that he treated his headaches with Acetaminophen. The examiner diagnosed posttraumatic headaches, noting pulsating or throbbing head pain, pain on both sides of the head, and dizziness and neck pain. The examiner noted that the duration of the typical head pain was less than 1 day. The examiner noted that the Veteran had prostrating attacks of headache pain with less frequent attacks over the last several months. Although the Veteran reported that his headaches had increased in frequency over the last few years, the examiner noted that in his prior examination, the Veteran reported having daily headaches, mild to severe in intensity, lasting 2 hours, with approximately 2 severe (prostrating) headaches per month. The examiner found that the headache frequency had in fact reduced since his last evaluation. Additionally, the examiner noted that the Veteran's headaches reduced work efficiency during his daily 4 hour per day assigned job.   

Upon review of the record, the Board finds that a higher, 50 percent rating is not warranted at any time since service connection for the Veteran's migraine headaches was established. The February 2011 VA examiner noted that the Veteran experienced prostrating headaches twice per month. In April 2016, the same VA examiner noted that the Veteran experienced prostrating headaches only twice a year. While the Veteran's headaches at times have been frequent, and prostrating, the headaches have not at any time been very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability in order to warrant a 50 percent rating. 38 C.F.R. § 4.124a, Diagnostic Code 8100. Here, at most the Veteran has been shown to experience mild headaches daily, with, at most, two prostrating headaches per month. At the most recent VA examination, however, he was shown to experience prostrating headaches only two times per year. The Board finds that this level of headache symptomatology simply does not rise to the level of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a 50 percent rating. This is so for the entirety of the appeal period.

In summation, the Board finds the Veteran's posttraumatic migraine headaches do not warrant a rating higher than 30 percent at any point during the appeal period.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. In this case, however, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due to his service-connected migraine headaches. 

Additionally, the record indicates that the Veteran is currently incarcerated. The Board notes that under 38 C.F.R. § 3.341 (b), a rating for TDIU which would first become effective while a Veteran is incarcerated in a Federal, State or local penal institution for conviction of a felony, shall not be assigned during such period of incarceration. See 38 U.S.C.A. § 5313 (c) (West 2014). This phrase has been interpreted to prohibit adjudication of TDIU if that TDIU rating would begin during a period in which a Veteran is incarcerated for conviction of a felony. VAOPGCPREC 13-97 (Apr. 7, 1997). The Board thus notes that entitlement to TDIU must be denied as a matter of law where, as here, the TDIU rating would commence during such a period of incarceration. 

As a final matter, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an intial rating in excess of 30 percent for posttraumatic migraine headaches is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


